.,,   ;~-.--'~

       AO 245B (Rev. 02/08/2019) Judgment in a Cri1ninal Petty Case (Modified)                                      Fl
                                           UNITED STATES DISTRICT COU                                               MAR 2 2 2019
                                                      SOUTHERN DISTRJCT OF CALIFORNIA

                               United States of America
                                          v.

                             Antonio Najera-Matamoros                                  Case Number: 3:19-mj-21387

                                                                                       Jeremy D Warren
                                                                                       Defendant's Attorney


        REGISTRATION NO. 84201298
        THE DEFENDANT:
         i:gJ pleaded guilty to count( s) 1 of Complaint
                                                     ~~~---"~~~~~~~~~~~~~~~~~~~~~~~~-


           D was found guilty to count(s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title & Section                    Nature of Offense                                                    Count Number(s)
        8:1325                             ILLEGAL ENTRY (Misdemeanor)                                          1

           D The defendant has been found not guilty on count( s)                ~~~~~~~~~~~~~~~~~~~




           D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                        dismissed on the motion of the United States.

                                                                        IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                     )6     TIME SERVED                          D

             Assessment: $10 WAIVED
            i:gJ                            i:gJ Fine: WAIVED
          ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all docAm.11ts in
         ~e defendant's possession at the time of arrest upon their deportation w: re!!J~v~l. I\) C~J e r ?'- - {\; (' ln1 ll 1 OS
         ·D \t\lurt rec;1~e,nd~:!1efendant be deported/removed with relative, t\ \/ V(
                                                                                         1
                                                                                           '-                charged in case
                   ·I   ()\J -.1 :.> o o         .

              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Friday, March 22, 2019
                                                                                     Date of Imposition of Sentence


                                                                                      .II!~
                                                                                     HONORABLE F. A. GOSSETT III
                                                                                     UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                            3:19-mj-21387
